DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the independent claims have been considered but are moot in light of the current written rejection that has been reworded to more clearly expresses the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner et.al. (US 2015/0309220) in view of shinozaki et. al. (US 2005/0128591).

Regarding claim 1 Greiner teaches (figs. 8, 12) a diffraction device comprising a first semiconductor member (12) and a second semiconductor member (14,18) coupled to the first semiconductor member (para. 0051), 

Greiner does not teach where the first semiconductor material is ZnS and the second semiconductor material is ZnSe.
 Shionzaki teaches where the semiconductor materials utilized in making a two material grism is ZnS and  ZnSe (para. 0072)  Shionzaki further teaches that the prism (10) can be any of the materials noted in para. 0072 (para. 0090).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grism as taught by Greiner with the semiconductor materials as taught by Shionzaki for the benefit of utilizing two semiconductor materials with excellent IR characteristics. Furthermore it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 2 Greiner teaches (figs. 8, 12) a diffraction device, where the device is configured as an immersion diffraction device (para. 0031).

Regarding claim 8 Greiner as modified by shinozaki teaches (figs. 8, 12) a diffraction device, where the diffraction grating is configured to be capable of spectrally dispersing light in an infrared region (para. 0035).


a diffraction grating (14,18) is provided on the second semiconductor member (para. 0051, 0076).
Greiner does not teach where the first semiconductor material is ZnS and the second semiconductor material is ZnSe.
Shionzaki teaches where the semiconductor materials utilized in making a two material grism is ZnS and  ZnSe (para. 0072)  Shionzaki further teaches that the prism (10) can be any of the materials noted in para. 0072 (para. 0090).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grism as taught by Greiner with the semiconductor materials as taught by Shionzaki for the benefit of utilizing two semiconductor materials with excellent IR characteristics. Furthermore it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 10 Greiner teaches (figs. 8, 12) a manufacturing method of manufacturing a diffraction device, comprising:
forming a structure in which a first semiconductor member (12) and a second semiconductor member (14,18) member are coupled to each other(para. 0051); 

Greiner does not teach where the first semiconductor material is ZnS and the second semiconductor material is ZnSe.
Shionzaki teaches where the semiconductor materials utilized in making a two material grism is ZnS and  ZnSe (para. 0072)  Shionzaki further teaches that the prism (10) can be any of the materials noted in para. 0072 (para. 0090).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grism as taught by Greiner with the semiconductor materials as taught by Shionzaki for the benefit of utilizing two semiconductor materials with excellent IR characteristics. Furthermore it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 12 Greiner as modified by shinozaki teaches (figs. 8, 12) a manufacturing method, except  where in the forming, the structure is formed by coupling the ZnSe member to the ZnS member by optical contact bonding.
It would have been obvious to one having ordinary skill in the art  before the effective filing date of the invention to have formed the structure as taught by Greiner and modified by Shinozaki by utilizing optical bonding for the benefit of decreasing transmission errors produced by inter layer index mismatch with adhesive.  Furthermore it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) 

Claims 3, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner et.al. (US 2015/0309220) in view of shinozaki et. al. (US 2005/0128591) in further view of Sukegawa et. al. (US 2013/0342909).

Regarding claim 3 Greiner teaches (figs. 8,12) a diffraction device, except where the diffraction grating is a blazed diffraction grating.
Sukegawa teaches where the diffraction grating is a blazed diffraction grating (para. 0008).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grating as taught by Greiner with a blazed grating as taught by Sukegawa for the benefit of a grating with high efficiency at a manufacturing diffraction order.

Regarding claim 11 Greiner teaches (figs. 8, 12) a manufacturing method, where the processing is performed using a diamond tool.
Sukegawa teaches where the processing is performed using a diamond tool (para. 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grating as taught by Greiner 

Regarding claim 13 Greiner as modified shinozaki teaches (figs. 8, 12) a manufacturing method, except where in the forming, the ZnSe member is formed by depositing a ZnSe material on the ZnS member using a deposition method, thereby forming the structure.
Sukegawa teaches the ZnSe member is formed by depositing a ZnSe material on the ZnS member using a deposition method, thereby forming the structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grating as taught by Greiner with a deposition process as taught by Sukegawa for the benefit of a ZnS/ZnSe boundry with a low lattice mismatch and the elimination of optical resin index interference.

Regarding claim 14 Greiner teaches (figs. 8, 12) a manufacturing method, where the deposition method includes a CVD method.
Sukegawa teaches where the deposition method includes a CVD method.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the grating as taught by Greiner with a deposition process as taught by Sukegawa for the benefit of a ZnS/ZnSe boundary with a low lattice mismatch and the elimination of optical resin index interference.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958.  The examiner can normally be reached on Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Robert E. Tallman/           Primary Examiner, Art Unit 2872